DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,253,787. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose substantially similar structural limitations, albeit using different verbiage to describe similar structural elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crary et al. (herein Crary) (US PG Pub 2002/0017281)Regarding Claim 1:In Figures 1-4, Crary discloses an assembly (10) comprising: a first component (106) having a first outer surface (denoted as 112 in Figure 3) and a plurality of spaced extensions (111) extending outward from the first outer surface (see Figure 3); a second component (108) having a flexible rim (rim with slots 118, henceforth referred to as 118) surrounding a cavity (cavity 110 within 108, see Figure 4); wherein the rim (118) has spaced recesses (113); wherein the rim is biased toward an unflexed state when in a flexed state (when the rim flexes outwardly, the slots 118 will urge it back to an unflexed state); wherein the first component (106) is configured to fit at least partially into the cavity (106 fits partially within 110 as seen in Figure 4) with the rim (118) flexing to surround the first component (108 surrounds 106 at the rim 118 as seen in Figure 4. Also see paragraph [0028]) and trap the extensions in the recesses (as stated in paragraph [0028], “a plurality of radially outwardly extending catches 111 snap-fit in corresponding openings 113”); wherein the extensions (111) are configured to prevent the rim (118) from returning to the unflexed state over a predetermined range of operating conditions (snap-fit ensures that rim 118 does not return to unflexed state without external application of force), the bias of the rim (118) thereby forcing the first component (106) toward the second component (108) over the predetermined range of operating conditions (as seen in Figure 4).Regarding Claim 2:In Figures 1-4, Crary discloses an assembly (10) further comprising: additional Regarding Claim 9:In Figures 1-4, Crary discloses an assembly (10), wherein the outer surface (denoted as 112) of the first component (106) is generally cylindrical (112 is generally cylindrical as seen in Figure 3); wherein the rim (118) is generally cylindrical (see Figure 3) so that the first component and the second component define a center axis (axis passing through the center of each of the first and second components defined by the connecting line between 106 and 108 as seen in Figure 3); and wherein a force of the rim acting on the first component is parallel with the center axis (the force acts parallel to the central axis as evident from Figure 3 wherein said force is applied at the rim which is parallel to the central axis). wherein each extension has a base with a first width at the outer surface of the first component; and wherein each recess has a second width narrower than the first width to prevent the base from fitting within the recess under the predetermined range of operating conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crary et al. (herein Crary) (US PG Pub 2002/0017281).Regarding Claim 16 (and claim 5):In Figures 1-4, Crary discloses an assembly (10) comprising: a first component (106) having a first outer surface (denoted as 112 in Figure 3) and a plurality of spaced extensions (111) extending outward from the first outer surface (see Figure 3); a second component (108) having a flexible rim (rim with slots 118, henceforth referred to as 118) surrounding a cavity (cavity 110 within 108, see Figure 4); wherein the rim (118) has spaced recesses (113); wherein the rim is biased toward an unflexed state when in a flexed state (when the rim flexes outwardly, the slots 118 will urge it back to an unflexed state); wherein the first component (106) is configured to fit at least partially into the cavity (106 fits partially within 110 as seen in Figure 4) with the rim (118) flexing to surround the first component (108 surrounds 106 at the rim 118 as seen in Figure 4. Also see paragraph [0028]) and trap the extensions in the recesses (as stated in paragraph [0028], “a plurality of radially outwardly extending catches 111 snap-fit in corresponding openings 113”); wherein the extensions (111) are configured to prevent the rim (118) from returning to the unflexed state over a predetermined range of operating conditions (snap-fit ensures that rim 118 does not return to unflexed state without external application of force), the bias of the rim (118) thereby forcing the first component (106) toward the second component (108) over the predetermined range of . 

    PNG
    media_image1.png
    475
    284
    media_image1.png
    Greyscale

Regarding Claim 8:Crary substantially discloses all the claimed limitations but is silent regarding the materials used to construct the first and second components. However, Crary discloses other components (32 and 34) that are constructed from a material that is resistant to degradation from exposure to hydrocarbon fuels, preferably a polymeric material such as Acetal (see paragraph [0023]). It is further known that Acetal (Polyoxymethylene (POM) plastic) is a plastic polymer that swells under exposure to certain fluids. Hence, based on Crary’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have manufactured .
Claims 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crary et al. (herein Crary) (US PG Pub 2002/0017281) in view of Stapleton (US Patent No. 7,905,757)Regarding Claims 6 and 19:In Figures 1-4, Crary discloses an assembly (10), wherein each extension (111) has: a ridge (outermost flat surface of 111, see Figure 3); a first angled surface (angled surface at top of 111) and a second surface (bottom surface of 111) each extending from opposite ends of the base (as seen in Figure 3) and meeting at the ridge (as seen in Figure 3); and wherein an edge (upper edge of 113) of the second component (108) at the recess (113) in which the extension (111) is trapped rests along the first angled surface (upper edge of 113 would rest against the first angled surface of 111) under the predetermined range of operating conditions (as evident from Figure 1).  Crary fails to disclose that the second surface is angled.However, in Figures 1A-1B, Stapleton discloses a similar snap-fit connection, wherein an extension (20) comprises a first angled surface (32A) and a second angled surface (32B) that meet at a ridge.  Hence, based on Stapleton’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have angled Regarding Claims 7 and 20:Crary as modified by Stapleton substantially discloses all the claimed limitations, but fails to disclose that the first angled surface has a first portion and a second portion; wherein the first portion has a first incline relative to the base; wherein the second portion has a second incline relative to the base; wherein the second incline is steeper than the first incline; and wherein the first portion extends from the base to the second portion, and the second portion extends from the first portion to the ridge.It would have been an obvious matter of design choice to change the shape of Crary’s first angled surface in the manner claimed, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Allowable Subject Matter
Claims 3-4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17 each disclose that the first component is an end cap and the second component is a vapor valve housing, wherein the additional components include a jet pump nozzle and a nozzle carrier. Crary’s first component (106) forms a portion of an end cap while the second component (108) forms at least a portion of a vapor valve housing (assembly 10 discloses as a fuel vapor vent and rollover valve, see abstract). 
Further reasons for why these claims are allowable may be found in the notice of allowance dated 11/21/2018 found in the parent application 14/813,964.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martis (US 7,383,856) discloses a jet pump and vapor valve assembly.Makino (US 2011/0214646) discloses fuel vapor processors.Awakura (US 7,082,650) discloses a snap fit mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746